Title: Thomas Jefferson to John Tyler, 25 November 1810
From: Jefferson, Thomas
To: Tyler, John


          
            Dear Sir
            Monticello Nov. 25. 10.
          
           Your favor of the 12th gave me the first information that the lectures of my late master and friend exist in MS. knowing how little sensible he was of the eminence of his own mind, I had apprehended if he had ever committed to writing more than their skeleton, that possibly he might have destroyed them, as I expect he has done a very great number of instructive arguments delivered at the bar, & often written at full length.I do not however concieve my self entitled to claim them under the bequest of his library. I presume they go, with his other papers to his executor. but this must be immaterial, as no one could have a wish to withhold them from the public, if in such a form as would render them useful to them, & honorable to himself. this I am sure they must be if tolerably entire. his mind was too accurate, his reasoning powers too strong, to have committed any thing to paper materially incorrect. it is unfortunate that there should be lacunae in them. but you are mistaken, my dear Sir, in supposing I could supply them. it is now 37. years since I left the bar, and have ceased to think on subjects of law; & the constant occupation of my mind by other concerns has obliterated from it all but the strongest traces of the science.  others, I am sure, can be found equal to it, and none more so than Judge Roane. it is not my time or trouble which I wish to spare on this occasion. they are due, in any extent, to the memory of one who was my second father. my incompetence is the real obstacle: and in any other circumstance connected with the publication in which I can be useful to his fame & the public instruction, I shall be most ready to do my duty. how this may be, I must leave to be pointed out by you, than whom no one better knew the powers & purity of his mind, or feels warmer zeal to render them useful after his death. Accept the assurances of my constant friendship & respect.
          
            Th:
            Jefferson
        